Citation Nr: 0701897	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for tinnitus.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to August 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for 
tinnitus.  The claim was denied on the merits.

The appellant presented testimony at a Regional Office (RO) 
hearing in September 2005.


FINDINGS OF FACT

1.  In a February 2001 decision, the RO denied the 
appellant's claim of service connection for tinnitus.  The 
appellant did not appeal, and that decision became final.

2.  Evidence received since the February 2001 rating decision 
is not so cumulative and redundant of information previously 
considered; and raises a reasonable possibility of 
substantiating the claim.

3.  Tinnitus is not the result of high intensity acoustic 
trauma sustained in service.



CONCLUSIONS OF LAW

1.  The February 2001 decision denying service connection for 
tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  Evidence received since the February 2001 rating action 
is both new and material; and raises a reasonable possibility 
of substantiating the claim; and the claim is reopened.  38 
U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Tinnitus was not incurred as a result of military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Because of the favorable disposition regarding the submission 
of new and material evidence in this case, any failure on the 
part of VA to comply with the duty to assist and the duty to 
notify provisions under applicable law and regulations is 
harmless error.

In a February 2001 rating decision the RO denied the 
appellant's claim for entitlement to service-connection for 
tinnitus.  No timely appeal was filed in the year following 
the issuance of the decision.  Therefore that decision is 
considered final.  38 U.S.C.A. § 7105 (West 2002).  
New and Material Evidence to Reopen Claim

In June 2004, the veteran submitted a request to reopen his 
claim for tinnitus.  A December 2004 rating decision reopened 
the claim on the basis that new and material evidence had 
been received; but however denied the claim based on the 
merits.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

"New evidence" is defined as evidence not previously 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The last final disallowance of the appellant's claim of 
service connection for tinnitus was in February 2001.  The 
veteran's claim was initially denied in the February 2001 RO 
decision because there was no evidence showing that tinnitus 
manifested in service or to a compensable degree within one 
year after service.  Any new evidence necessary to 
substantiate the claim must therefore necessarily relate to 
unestablished facts showing tinnitus in service or in the 
one-year presumptive period after service, or that tinnitus 
is etiologically related to military service.  See 38 C.F.R. 
§ 3.309.

At that time of the final rating action, the evidence of 
record consisted of the appellant's service medical records 
and post-service private medical records.  

The service medical records are completely absent any 
findings of tinnitus or other auditory abnormalities.  
Interim physical examinations in August 1978 and August 1980, 
and the July 1981 separation physical examination indicated 
no findings of tinnitus.  The post-service private medical 
records note tinnitus in May 1995, and contain an October 
2000 private medical opinion which stated the appellant's 
tinnitus was as likely as not a result of the helicopter 
noise exposure during service.

Since the February 2001 final decision, the appellant has 
submitted his own personal testimony; a report from a VA 
audiologist's February 2000 examination of an unidentified 
veteran; a copy of the October 2000 medical opinion; and a 
copy of his December 2004 private audiological evaluation.  
Also of record is the report of the appellant's March 2005 VA 
audiological examination.  
The appellant's testimony that his tinnitus is etiologically 
related to his noise exposure during military service is 
cumulative and redundant of previous contentions considered 
by the RO in 2001.  Therefore, his testimony is not new.  See 
Bostain v. West, 11 Vet. App. 124 (1998) (Lay hearing 
testimony which is cumulative of previous contentions which 
were considered by the decisionmaker at the time of the prior 
final disallowance of the claim is not new evidence).  Even 
assuming his testimony was new, as lay testimony, it is not 
competent to establish, and therefore not probative of, a 
medical nexus between the appellant's tinnitus and any noise 
exposure during military service.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Likewise, the October 2000 
medical opinion was previously reviewed and considered by the 
RO in 2001, and is not new evidence.

The report from a February 2000 VA audiological examination, 
of a person other than this veteran, notes that scientific 
evidence suggests that a permanent-noise induced tinnitus may 
appear much later after a considerable duration of noise 
experience has been reported.  The examiner also essentially 
stated that impulse noise exposure, such as weapon fire has 
some relation to the development of tinnitus.  

In December 2004, the veteran underwent a private 
audiological evaluation.  He reported a history of noise 
exposure from high intensity weapon fire and helicopter noise 
in service.  The audiologist provided a diagnosis of high 
frequency hissing tinnitus.  He also noted that tinnitus is a 
symptom frequently reported by those who have been exposed to 
high intensity noise.  

The veteran underwent a VA audiology examination in March 
2005.  The examiner opined that it was less likely as not 
that the appellant's tinnitus was related to service.  He 
stated further that it is less likely than not that the 
tinnitus, which was not present at the time of separation, 
would be manifested approximately 20 years later.  

Both the December 2004 and the March 2005 medical reports 
constitute new and material evidence that was not previously 
considered by the RO.  These opinions relate to an 
unestablished fact necessary to substantiate the claim, that 
is, whether the appellant had tinnitus in service; in the 
one-year presumptive period after service; or whether alleged 
noise in service caused the appellant's tinnitus.  On this 
basis, the claim is reopened.

Service Connection for Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran was generally notified 
of the requirements of VCAA in correspondence dated in 
December 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
denial of the benefit requested, there is no prejudice to the 
veteran in failing to inform him of the Dingess requirements.

A review of the veteran's service personnel records reveals 
that he was a helicopter pilot.  Service medical records do 
not reflect the presence of tinnitus in service, nor is there 
evidence establishing the onset of tinnitus within one year 
following separation from service.  

Evidence received since the 2001 rating action includes a 
copy of a February 2000 VA audiology examination of someone 
other than the veteran.

In December 2004, the veteran underwent a private 
audiological evaluation.  He reported a history of noise 
exposure from high intensity weapon fire and helicopter noise 
in service.  The audiologist provided a diagnosis of high 
frequency hissing tinnitus.  He also noted that tinnitus is a 
symptom frequently reported by those who have been exposed to 
high intensity noise.  It does not appear that the examiner 
has access to the veteran's service medical records, and 
based his opinion on the history related by the veteran.

The February 2000 medical record belongs to another veteran.  
Therefore, it does not specifically link the appellant's 
tinnitus to his alleged noise exposure during military 
service; and therefore does not show the necessary nexus 
between the claimed disability and military service.  
Likewise, the December 2004 private medical examination 
merely indicates a loose association between the possibility 
of noise exposure and the development of tinnitus.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (medical opinions which 
are speculative in nature or expressed in such terms are 
generally insufficient evidence to reopen a previously 
disallowed claim).  The opinion was provided in connection 
with a clinical evaluation of another veteran and based on 
the factual and medical history specific to the veteran 
discussed therein.  Thus, as used in the appellant's appeal, 
the opinion and statements are, in essence, equivalent to a 
medical opinion based upon an inaccurate factual predicate.  
Notably, there is no evidence that the appellant has 
"permanent noise-induced tinnitus, or a "considerable 
duration of noise exposure," or exposure to "impulse 
noise" such as weapon fire.  Thus, this opinion is not 
credible evidence upon which to allow the claim of service 
connection for tinnitus.  

Finally, the VA examiner's March 2005 medical opinion 
regarding the etiology of the tinnitus must be considered.  
The examiner, upon a review of the record, including the 
claims folder and the service medical records opined that it 
was less likely than not that the tinnitus was related to 
service.  He stated that it was less likely that the 
tinnitus, which was not present at the time of separation, 
would be manifested 20 years later.  He stated that it was 
generally accepted that if tinnitus were not caused at the 
time of the noise exposure, that it would not occur until 
some 20 years later.  The Board finds this statement 
credible.  Furthermore, when compared to the December 2004 
private medical statement, it carries more weight in that the 
opinion was based on a review of the evidence, and not based 
on lay statements relating to a recollection of events which 
occurred decades earlier.

In conclusion, when weighing the evidence, the Board gives 
more credence to the March 2005 VA examiner's opinion.  There 
is no basis to award service connection for tinnitus.


ORDER

New and material evidence has been received, the application 
to reopen the claim for service connection for tinnitus is 
allowed.

Entitlement to service connection for tinnitus is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


